Fernie v Wincrest Capital, Ltd. (2019 NY Slip Op 08488)





Fernie v Wincrest Capital, Ltd.


2019 NY Slip Op 08488


Decided on November 21, 2019


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 21, 2019

Richter, J.P., Manzanet-Daniels, Gische, Webber, Kern, JJ.


653282/18 10401A 10401

[*1] Rebecca Fernie, Plaintiff-Appellant,
vWincrest Capital, Ltd., et al., Defendants-Respondents.


Mischon De Reya New York LLP, New York (Vincent Filardo, Jr. of counsel), for appellant.
Sidley Austin LLP, New York (Christina Prusak Chianese of counsel), for Wincrest Capital Ltd., Barbara Ann Bernard, Joanne Marie Bernard, Francis Joseph Crothers and HedgePort Associates LLC, respondents.
Schulte Roth & Zabel LLP, New York (Hannah M. Thibideau of counsel), for Press Management, LLC, respondent.

Judgment, Supreme Court, New York County (Barry R. Ostrager, J.), entered April 15, 2019, dismissing the complaint on the ground of forum non conveniens, unanimously affirmed, with costs. Appeal from order, same court and Justice, entered February 28, 2019, unanimously dismissed, without costs, as subsumed in the appeal from the judgment.
This is a dispute among residents of the Bahamas, including plaintiff, in which plaintiff alleges fraud and improper ouster from her position in a Bahamian company. All the tortious acts alleged took place in the Bahamas, plaintiff's injury occurred in the Bahamas, and the company at issue has it principal office in the Bahamas. Bahamian law will govern at least some of the claims. Therefore, although there are some witnesses and evidence in New York, and one defendant is a New York resident, the court properly determined that New York is an inconvenient forum for this action (CPLR 327[a]; see Hanwha Life Ins. v UBS AG, 127 AD3d 618 [1st Dept 2015], lv denied 26 NY3d 912 [2015]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: NOVEMBER 21, 2019
DEPUTY CLERK